DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed 28 June 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The references cited (except for any cited on a PTO-892) in the PCT international search report by the ISA have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Specification
The disclosure is objected to because of the following informalities:  
	In the abstract, line 1, “Axial” should be changed to --An axial--.
	In the abstract, 3rd line from bottom, “any subsequent” should be revised for grammar.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “groove” (claim 4), “channel” (claim 4) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-16 are objected to because of the following informalities: 
In claim 1, various informalities should be addressed (such as adding punctuation, “inlet” in various instances to use consistent terminology, etc.) as indicated in the Examiner’s Comment section below.
In claim 2, line 2, “the assembly” should be changed to --installation--.
In claim 2, last line, --the second casing and the stator blade arrays-- should be added after “inserting”.
In claims 2-16:
-all instances “second inner casing” / “second internal casing” / “inner casing” should be changed to --second casing-- to use consistent terminology;
-all instances of “first outer casing” / “outer first casing” should be changed to --first casing-- to use consistent terminology;
-all instances of “internal volute” should be changed to --second inlet volute-- to use consistent terminology.
In claim 4, line 2, --of the-- should be added before “radially”.
In claim 5, line 2, “admission casing is” should be changed to --of the first casing and the second casing are--.
In claim 6, line 3, “the” (before “displacements”) should be changed to --for--.
In claim 7, line 2, “both the inlet openings are mounted on the first outer casing” should be changed to --the second inlet opening is mounted on the first casing-- (note: “first inlet opening” is antecedently established in claim 1 as part of “first casing”).
In claim 8, lines 1-2, “wherein said axial turbine further comprises” should be changed to --further comprising--.
In claim 8, line 3, --of the stator blade arrays-- should be added after “stator”.
In claim 8, line 4, “two” should be changed to --first and second--.
In claim 8, line 4, “identify” should be revised for grammar (note: this usage is grammatically unclear).
		In claim 8, last line, --second inlet-- should be added before “volute”.
In claim 9, line 3, “blades” should be changed to --blade arrays--.
		In claim 12, last line, “to ensure better flow conveying” should be deleted.
		In claim 13, line 4, “of the blade” should be changed to --thereof--.
		In claim 13, line 4, “the” (last instance) should be changed to --a--.
In claim 14, lines 2-3, “a single mixing stator blade separated into two channels by means of a thin intermediate blade” should be changed to --the two radially contiguous stators are separated by a thin intermediate blade-- (note: a single stator blade cannot produce a channel).
		In claim 15, line 3, “the” (before “inner”) should be changed to --an--.
		In claim 15, line 3, “the” (before “rotation”) should be changed to --a--.
		In claim 15, last line, a comma should be added after “turbine”.
Applicant is advised that should claim 5 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no claim limitations deemed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 4 is rejected under 35 U.S.C. 112(a) for failing the written description requirement.
In claim 4, the limitation recited as “a groove and a channel such as to ensure at the entrance of the common row of rotor blades flow substantially of the same speed and discharge angle” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163.03 (V), an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. In the instant case, “groove” and “channel” are not depicted nor described in sufficient detail such that one having ordinary skill in the art would understand how the result “flow substantially of the same speed and discharge angle” is achieved.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “the working fluid of the second supply level reaches directly upstream of any stator blade after the first stage” renders the claim indefinite in light of “reaches” being semantically ambiguous and, thus, unclear, and/or there being no antecedent basis for the limitation recited as “the first stage” (or any “stage”), which renders the claim definitionally unclear. In order to overcome this rejection, the Office suggests using the term bypasses instead of “reaches”, and antecedently establishing “a plurality of stages”. See Examiner’s Comment section below with detailed suggestions. Due to dependency, this rejection also applies to claims 2-16. 

In claim 1, the limitation recited as “subsequent and common rotor blade” renders the claim indefinite in light of both “subsequent” and “common” being semantically ambiguous and, thus, unclear. In order to overcome this rejection, the Office suggests expanding on the meanings of “subsequent” and “common”. See Examiner’s Comment section below with detailed suggestions. Due to dependency, this rejection also applies to claims 2-16. 

In claim 1, the limitation recited as “the flow of the first supply level and the flow of the second supply level are conveyed in two radially contiguous stators” renders the claim indefinite since it is unclear if “stators” is considered as part of the antecedent “stator blade arrays” or establishing a new limitation. In order to overcome this rejection, the Office suggests expanding on this limitation using proper antecedent basis practice. See Examiner’s Comment section below with detailed suggestions. Due to dependency, this rejection also applies to claims 2-16.

In claim 4, there is no antecedent basis for the limitation “the common row of rotor blades”, thereby rendering it definitionally unclear.

In claim 4, the term “substantially” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In claim 8, there is no antecedent basis for the limitation “the area”, thereby rendering it definitionally unclear.

In claim 8, there is no antecedent basis for the limitation “the second admittance”, thereby rendering it definitionally unclear.

In claim 9, there is no antecedent basis for the limitation “the first array”, thereby rendering it definitionally unclear.

Claim 10 lacks an indication of dependency, thereby rendering it indefinite.

In claim 10, there is no antecedent basis for the limitation “stator blades of the subsequent stages” / “the subsequent stages”, thereby rendering it definitionally unclear.

In claim 10, the limitation recited as “mixing stator blades” renders the claim indefinite in light of the antecedent limitation “two radially contiguous stators” (claim 1) since both appear to describe the same disclosed element but using substantially different terminology and without reference to each other.

In claim 11, the limitation recited as “a single mixing stator blade” renders the claim indefinite in light of the antecedent limitation “two radially contiguous stators” (claim 1) since both appear to describe the same disclosed element but using substantially different terminology and without reference to each other.

In claim 11, there is no antecedent basis for the limitation “the stator blades of the subsequent stages” / “the subsequent stages”, thereby rendering it definitionally unclear.

In claim 12, there is no antecedent basis for the limitation “the separation point”, thereby rendering it definitionally unclear.

In claim 13, the limitation recited as “a high-pressure rotor blade” renders the claim indefinite in light of the antecedent limitation “common rotor blade” (claim 1) since both appear to describe the same disclosed element but using substantially different terminology and without reference to each other.

In claim 13, there is no antecedent basis for the limitation “the mixing stator blades” (note: parent claim 11 recites “a single mixing stator blade”), thereby rendering it definitionally unclear.

In claim 14, the limitation recited as “a single mixing stator blade” renders the claim indefinite in light of the antecedent limitation “two radially contiguous stators” (claim 1) since both appear to describe the same disclosed element but using substantially different terminology and without reference to each other.

In claim 15, the limitation recited as “a mixing stator blade” / “a mixing stator blade made of two parts” renders the claim indefinite in light of the antecedent limitation “two radially contiguous stators” (claim 1) since both appear to describe the same disclosed element but using substantially different terminology and without reference to each other.

Examiner’s Comment
In order to overcome various objections and 35 U.S.C. 112(b) rejections of claim 1 set forth above, the Office suggests amending claim 1 as follows (note: see mark-up and clean versions):

1. An axial turbine having two supply levels for the expansion phase of a working fluid in a steam thermodynamic cycle or in an organic Rankine cycle comprising[:] 
a shaft, 
a plurality of stages, each stage having: 
a  rotor blade array with a corresponding supporting disk, and
a  stator blade array[[,]][;] 
 a first inlet opening and a first inlet volute, defined by a first casing for a first working fluid supply level[,] and 
a second inlet opening and a second inlet volute, defined by a second casing , for a second working fluid supply level, wherein: 
-the second inlet volute is positioned inside the first inlet volute, 
-the working fluid of the second supply level bypasses at least a first stage of the plurality of stages , and 
-the flow of the first supply level and the flow of the second supply level are conveyed [in]to two radially contiguous stators forming a stator blade of the stator blade arrays that is immediately downstream of the at least a first stage, wherein said two radially contiguous stators are immediately upstream of one of the rotor blade arrays that extends radially into both of the first and second supply levels .

1. An axial turbine having two supply levels for the expansion phase of a working fluid in a steam thermodynamic cycle or in an organic Rankine cycle comprising: 
a shaft, 
a plurality of stages, each stage having: 
a rotor blade array with a corresponding supporting disk, and
a stator blade array;
a first inlet opening and a first inlet volute, defined by a first casing for a first working fluid supply level, and 
a second inlet opening and a second inlet volute, defined by a second casing, for a second working fluid supply level, wherein: 
-the second inlet volute is positioned inside the first inlet volute, 
-the working fluid of the second supply level bypasses at least a first stage of the plurality of stages, and 
-the flow of the first supply level and the flow of the second supply level are conveyed to two radially contiguous stators forming a stator blade of the stator blade arrays that is immediately downstream of the at least a first stage, wherein said two radially contiguous stators are immediately upstream of one of the rotor blade arrays that extends radially into both of the first and second supply levels.

Allowable Subject Matter
Claims 1-3 and 5-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The prior art neither anticipates nor renders obvious the combination of limitations that includes “a first inlet opening and a first inlet volute, defined by a first casing for a first working fluid supply level and a second inlet opening and a second inlet volute, defined by a second casing, this second casing being a second inner casing, for a second working fluid supply level, characterized in that: the second volute is positioned inside the first volute, the working fluid of the second supply level reaches directly upstream of any stator blade after the first stage, and the flow of the first supply level and the flow of the second supply level are conveyed in two radially contiguous stators upstream of a subsequent and common rotor blade” (claim 1, as best understood). It is noted that the aforementioned recitations are deemed to suffer from various indefiniteness issues, namely in regards to “reaches directly upstream”, “the first stage”, and “subsequent and common rotor blade”. In order to permit proper examination, the Office has referred to the specification for clarification:
-the limitation(s) “the working fluid of the second supply level reaches directly upstream of any stator blade after the first stage” is considered to mean that “working fluid of the second supply level” bypasses “the first stage”, with “the first stage” being representative of a forward-most pairing of stator blade array and rotor blade array (as is known in the art), such that it is initially introduced to a “stator blade” downstream of “the first stage” - see page 7, 3rd paragraph in combination with Figures 3 and 4;
-the limitation(s) “a subsequent and common rotor blade” is considered to represent a “rotor blade” that is downstream (i.e., “subsequent”) of the “two radially contiguous stators” and in the fluid flow path of that extending past of the “two radially contiguous stators” - see page 7, 3rd paragraph in combination with Figures 3 and 4.  
GB 190916249 A discloses two flow paths (g,h) for supplying fluid to a turbine, but does not disclose the bypasses limitation, at the least, considered to be required by the claim as best understood when read in light of the disclosure.
Mokulys et al. (US 8,702,376) discloses two flow paths (36,46) for supplying fluid to a turbine, but does not disclose the bypasses limitation, at the least, considered to be required by the claim as read in light of the disclosure.
Imamura (JP 58-197401) discloses two flow paths (1,4) for supplying fluid to a turbine, with one flow path (4) admitting flow relatively upstream of the other flow path (1), but does not disclose “the second volute is positioned inside the first volute” and/or “two radially contiguous stators”.
Puzyrewski (US 5,215,436) discloses two flow paths (1,2) for supplying fluid to a turbine, but does not disclose the bypasses limitation, at the least, considered to be required by the claim as best understood when read in light of the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745